Title: To James Madison from Sylvanus Bourne (Abstract), 13 June 1805
From: Bourne, Sylvanus
To: Madison, James


13 June 1805, Amsterdam. “I apprehend to have made a little error in regard to the Leyden Gazettes for 1804. sent you lately by duplicates, & which I mentioned as being already bound. I received them sealed up in a packett & thus forwarded them on under the impression that they were bound at Leyden—but on reflection I am led to think that those forwarded to you for 1803 were bound in this City. I request your excuse for the mistake which I presume may be remedied by having them done at Alexandria if not at Washington.
“The public mind is at this moment much elevated by the hope that some measures will be soon put in train for procuring a general peace in Europe in consquence of the Court of Russia having (as it is said) with the consent of that of St James requested passports for an Envoy from Russia to proceed to Paris to consult on the subject of Peace this may be all true, but comparing the relative positions of the present contending Powers—I am unable to see cl[e]arly in what possible way this desirable event is to be effected on terms of reciprocity or such as would permit any direction.
“In my last I had the pleasure to transmit you Copies of the communications which passed between this Govt & myself on the event of the late change here which I hope may meet your approb<ation>.
“I have been long & intimately acquainted with the Person invested at present with the Supreme Executive Authori<ty> which circumstance will have a tendency to facilitate those measu<res> I may find it necessary to pursue for the commercial Interests of the UStates—which have been of late much thwarted by those which the French Govt has thought proper to prescribe in the course of its war operations—we are also within a few days threatened from the other side by the unpleasing prospect of a Blockade of our Ports owing to the rigorous steps this Country has been forced to take in regard to the trade with Engld. Nothwithstanding such an event would deprive me of my official emoluments I shall esteem it to be my duty to remain at my post (which would be still necessary in many points of view) & rely on the justice of my Govt for indemnification.
“As the apprehensions of the Blockade rest as yet on mer<e> report it may be well that the merchants in the UStates should not be unnecessarily alarmed or take any notice thereof till it may be officially co<m>municated.”
Adds in a postscript: “It may be proper that the Merchants of US should be informed that by the law lately passed here regulating the trade of the Country any neutral vessell which may have taken in any part of her Cargo in G Britain would not be permitted to enter here with the residue which would in such case be subject to confiscation. In order to preserve entire the right of entry here after having touched in a port of GB the master is held to prove that he has not broken bulk or landed any goods in Engld but that he merely touched there for orders or by Stress of weather &c.
“Inclosed I send a paper containing a more particular explanation of said Law.”
